                                                                          Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



SCOTT ASA HINKELMAN,

      Plaintiff,

v.                                                        4:21cv90-WS/MAF

FLORIDA DEPARTMENT OF
CORRECTIONS, and MARK S.
INCH, SECRETARY,

      Defendants.



                             ORDER OF DISMISSAL

      Before the court is the magistrate judge's report and recommendation (ECF

No. 12) docketed May 25, 2021. The magistrate judge recommends that this case

be dismissed for failure to prosecute and to comply with a court order.

      Upon review of the record, this court has determined that the

recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 12) is

adopted and incorporated by reference in this order of the court.
                                                                             Page 2 of 2


      2. The plaintiff's complaint and this action are DISMISSED without

prejudice for failure to prosecute and to comply with a court order.

      3. The clerk is directed to enter judgment stating: “All claims are dismissed

without prejudice.”

      DONE AND ORDERED this              24th    day of    June    , 2021.



                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
